J-S27017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.N., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.R.B. A/K/A D.B.,              :
    MOTHER                                     :   No. 3120 EDA 2016

                    Appeal from the Decree August 30, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000076-2016,
                           FID#: 51-FN-004353-2013


BEFORE:      GANTMAN, P.J., OTT, and PLATT*, JJ.

MEMORANDUM BY OTT, J.:                                     FILED MAY 09, 2017

        D.R.B. a/k/a D.B. (“Mother”) appeals from the decree entered August

30, 2016, in the Court of Common Pleas of Philadelphia County, which

involuntarily terminated her parental rights to her minor daughter, A.M.N.

(“Child”), born in January 2011.1 After careful review, we affirm.

        The trial court summarized the relevant factual and procedural history

of this matter as follows.

        The family in this case became known to [the Philadelphia
        Department of Human Services (“DHS”)] on September 5, 2013,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The trial court entered a separate decree confirming the consent of Child’s
father, J.S.N., and terminating his parental rights on August 29, 2016.
J.S.N. did not file a brief in connection with this appeal, nor did he file his
own separate appeal.
J-S27017-17



       when DHS received information that Mother and Child were the
       subject of a Child Protective Services investigation for neglect,
       begun in the state of New Jersey.        Mother and Child had
       relocated to Philadelphia, outside the reach of New Jersey’s
       Children and Youth Agency. On September 13, 2013, DHS
       received a report that there was drug activity in Mother’s home.
       On November 13, 2013, Mother tested positive for opiates on a
       drug screen. DHS implemented In-Home Protective Services in
       Mother’s home. On February 4, 2014, the court adjudicated
       Child dependent, ordering DHS to supervise Child in the home of
       her paternal great-grandparents.      These great-grandparents
       permitted Mother to visit Child without supervision, in violation
       of the court’s order. DHS then obtained an Order of Protective
       Custody, removed Child and placed her in foster care.[2] Child
       was fully committed to DHS custody at a March 20, 2014,
       hearing.   The case was then transferred to a Community
       Umbrella Agency (“CUA”), which developed a Single Case Plan
       (“SCP”) with objectives for Mother. Following a number of
       negative drug screens, the court changed Mother’s visits to
       unsupervised on July 1, 2014. On September 29, 2014, DHS
       received a report that Child had been sexually abused by
       Mother’s boyfriend during an unsupervised visit with Mother.
       Mother’s visits were changed to supervised. Over the course of
       2014 and 2015, Mother failed to engage in mental health
       treatment as required by her SCP and court orders. On January
       28, 2016, DHS filed a petition to terminate Mother’s parental
       rights.

Trial Court Opinion, 11/28/2016, at 1-2.


____________________________________________


2
  Child later returned to the care of her paternal great-grandparents. DHS
Exhibit 2 (Shelter Care Order dated March 20, 2014) (“Child to be [r]eunified
with Paternal Great[-]Grandparents today.”). Although the details are not
clear from the record, Child was removed from the care of her paternal
great-grandparents for a second time in or after December 2014, and placed
in the care of her paternal grandmother. See id. (Permanency Review
Order dated March 3, 2015); N.T., 8/17/2016, at 99-100. Child then was
removed from the care of her paternal grandmother on the first day of the
termination hearing, May 27, 2016. N.T., 5/27/2016, at 88. Child currently
resides with an unrelated foster family. N.T., 8/17/2016, at 9.



                                           -2-
J-S27017-17



      The trial court conducted a termination hearing on May 27, 2016,

August 17, 2016, August 29, 2016, and August 30, 2016.           Following the

hearing, the court entered a decree involuntarily terminating Mother’s

parental rights to Child. Mother timely filed a notice of appeal on September

29, 2016, along with a concise statement of errors complained of on appeal.

      Mother now raises the following issues for our review:

      [1]. Whether the trial court erred in terminating Mother’s
      parental rights by sua sponte relying upon its own interpretation
      of negative drug testing results and purported evidence of
      Mother’s drug use, preventing reunification of Mother with her
      child and from achieving her drug and alcohol individual service
      plan objective in a timely manner?

      [2]. Whether the trial court erred in permitting William Russel[l],
      Ph.D., a psychologist, to offer a medical opinion as to the
      manner in which the child contracted chlamydia while in a
      court[-]ordered kinship care placement?

      [3]. Whether the trial court erred in not allowing Mother to call
      fact witnesses named in her pre-trial submission?

      [4]. Whether the trial court’s ruling to terminate Mother’s
      parental rights was not supported by clear and convincing
      evidence establishing grounds for involuntarily termination?

Mother’s brief at 2 (unnecessary capitalization omitted).

      We consider these claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest

                                     -3-
J-S27017-17



      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      In her first issue, Mother argues that the trial court erred by sua

sponte “relying upon its own interpretation of negative drug testing results

and purported evidence of Mother’s drug use[.]”            Mother’s brief at 9

(unnecessary capitalization omitted).       Mother initially focuses on Child’s

adjudication of dependency, which she argues was not supported by clear

and convincing evidence.      Id. at 9-10.      Mother argues that the court

adjudicated Child dependent based on its unsupported belief that Mother

was continuing to use drugs after 2013, and that the court later relied on

this belief to prevent Mother from being reunified with Child and to terminate

Mother’s parental rights. Id. at 9-11. Specifically, Mother contends that the

court concluded without expert testimony that her drug screens revealed

abnormal creatinine levels, and that this indicated that Mother was diluting

her urine in order to avoid a positive drug test. Id.

      The trial court addressed this issue in its opinion pursuant to Pa.R.A.P.

1925(a) as follows.

      Mother’s second issue on appeal alleges that the trial court
      found, on the basis of improper inferences, that Mother was
      masking drug use by diluting her urine. There was no testimony


                                      -4-
J-S27017-17



       as to the interpretation of any drug screens submitted by Mother
       or the [Clinical Evaluation Unit (“CEU”)], except as to the
       services provided to Mother and her attendance for drug screens
       in compliance with court orders and whether the results were
       negative or positive. Because the trial court did not make the
       finding which Mother now appeals, there can be no possibility of
       error or abuse of discretion.

Trial Court Opinion, 11/28/2016, at 9.

       Mother’s claim fails. To the extent Mother is attempting to challenge

Child’s initial adjudication of dependency, the time to appeal that order has

passed.      Whether     clear   and   convincing   evidence   supported   Child’s

adjudication of dependency in 2014 has no bearing on whether clear and

convincing evidence supports the termination of Mother’s parental rights

now.      Further, the record refutes Mother’s claim that the trial court

terminated her parental rights based on its belief that she was continuing to

use drugs.     Our review of the record reveals that the court mentioned

Mother’s creatinine levels only once during the termination hearing. On the

first day of the hearing, May 27, 2016, Mother’s counsel indicated that he

intended call a witness who would testify concerning “certain interpretations

of drug testing in this case[.]”       N.T., 5/27/2016, at 34.   When the court

asked what the relevance of that testimony would be, the following

discussion took place.

             [Mother’s counsel]: . . . [M]other’s been coming before this
       Court now for two years providing you with reports saying she
       attended D[rug] and A[lcohol] and producing negative screens
       and this Court has continually told her based upon your
       interpretation of the chemical analysis, you believe she was still
       using whether it was for creatine [sic] levels or trace amounts of
       controlled substance.

                                         -5-
J-S27017-17




           THE COURT: The last report that I have on the case from
     the CEU, and I don’t know if mom has gone since then, is
     September 30, 2015. Mom’s creatine [sic] level was 154.86.
     It’s normal and she was negative so I’m not sure where you’re
     going with that.

           [Mother’s counsel]: Well –

          THE COURT: Now mom, at some point early on, she did
     have creatine [sic] levels below 100 which is consider[ed] to be
     abnormal.

          [Mother’s counsel]: And because of that, reunification with
     the mother, that’s one of the reasons, reunification with the
     mother was denied.

           THE COURT: That’s incorrect.

           [Mother’s counsel]: And what I’m saying is that put her at
     a disadvantage to get her child back.

            THE COURT: That’s incorrect. Reunification was never
     denied to mom because mom has to be fully compliant or
     successfully completed her objectives and I don’t believe -- up
     until the last full review, mom was not fully compliant. Mom was
     substantially compliant.

            [Mother’s counsel]: With all due respect, I believe that
     Your Honor found her for example not to be in compliance with
     her objectives because you determined that her creatine [sic]
     level indicated that she was masking.

          THE COURT: Well I told you the last one I have is
     09/30/2015 –

           [Mother’s counsel]: And she’s compliant.

           THE COURT: And she was fine then she had another one
     on 06/02/2015 and it was negative and 135 so it’s abnormal. So
     I’m not sure where you’re coming from so I don’t see the
     relevancy . . . .

N.T., 5/27/2016, at 36-37.

                                   -6-
J-S27017-17



      Thus, at best, the trial court indicated that Mother had abnormal

creatinine levels during a drug screen about a year prior to the termination

hearing.   The court did not indicate on the record or in its opinion that it

believed Mother was continuing to use drugs, nor did it rely on any alleged

drug use in order to terminate Mother’s parental rights. Because we agree

with the court that it did not make the finding that Mother is attempting to

challenge on appeal, no relief is due.

      Next, Mother argues that the trial court erred by permitting Dr. Russell

to offer a medical opinion “as to the manner in which the child contracted

chlamydia[.]” Mother’s brief at 11 (unnecessary capitalization omitted). In

this issue, Mother challenges the court’s finding that Child was sexually

abused by her boyfriend. Mother contends that her unsupervised visits with

Child were ended after Child contracted chlamydia the first time.           Id.

However, Mother contends that Child contracted chlamydia again after her

unsupervised visits were ended, which demonstrates that she “could not

factually be responsible[.]”   Id.   Mother argues that the court improperly

permitted Dr. Russell to offer “what amounted to wild speculation” as to how

Mother may have been responsible for Child contracting chlamydia a second

time. Id. at 11-12.

      Our standard of review when addressing the admissibility of evidence

is well-settled.

      Admission of evidence is within the sound discretion of the trial
      court and a trial court's rulings on the admission of evidence will


                                      -7-
J-S27017-17



     not be overturned absent an abuse of discretion or
     misapplication of law. An abuse of discretion is not merely an
     error of judgment, but if in reaching a conclusion the law is
     overridden or misapplied, or the judgment exercised is
     manifestly unreasonable, or the result of partiality, prejudice,
     bias or ill-will, as shown by the evidence or the record, discretion
     is abused.


Schuenemann v. Dreemz, LLC, 34 A.3d 94, 100-01 (Pa. Super. 2011)

(quotations and citations omitted).

     The admission of expert testimony is governed by Rule 702 of the

Pennsylvania Rules of Evidence. Rule 702 provides as follows.

     A witness who is qualified as an expert by knowledge, skill,
     experience, training, or education may testify in the form of an
     opinion or otherwise if:

     (a) the expert’s scientific, technical, or other specialized
     knowledge is beyond that possessed by the average layperson;

     (b) the expert’s scientific, technical, or other specialized
     knowledge will help the trier of fact to understand the evidence
     or to determine a fact in issue; and

     (c) the expert’s methodology is generally accepted in the
     relevant field.

Pa.R.E. 702.

     It is well established in this Commonwealth that the standard for
     qualification of an expert witness is a liberal one. The test to be
     applied when qualifying an expert witness is whether the witness
     has any reasonable pretension to specialized knowledge on the
     subject under investigation. If he does, he may testify and the
     weight to be given to such testimony is for the trier of fact to
     determine. It is also well established that a witness may be
     qualified to render an expert opinion based on training and
     experience. Formal education on the subject matter of the
     testimony is not required, . . . . It is not a necessary prerequisite
     that the expert be possessed of all of the knowledge in a given
     field, only that he possess more knowledge than is otherwise


                                      -8-
J-S27017-17



      within the ordinary range of training, knowledge, intelligence or
      experience.


Miller v. Brass Rail Tavern, Inc., 664 A.2d 525, 528 (Pa. 1995) (citations

and emphasis omitted).

      Mother’s argument stems from Dr. Russell’s recommendation that she

receive a polygraph examination in order to asses her knowledge of and/or

involvement with the sexual abuse suffered by Child. See N.T., 8/17/2016,

at 34.   On cross-examination, counsel for Mother asked Dr. Russell if he

would change his recommendation if he “found out, [] that this child

contracted chlamydia a second time[.]” Id. at 45. Dr. Russell attempted to

respond to counsel’s question by stating, “The biggest problem with that

whole logic there is the disease itself, chlamydia.” Id. Counsel for mother

objected to Dr. Russell’s response on the basis that he is not a medical

doctor, and Dr. Russell did not provide any further explanation. Id. at 45-

46.

      Later, on redirect examination, counsel for DHS asked Dr. Russell,

“What is your understanding of how chlamydia is displayed in females?” Id.

at 61. Counsel for Mother again objected on the basis that Dr. Russell is not

a medical doctor, and the trial court overruled the objection. Id. Dr. Russell

then provided the following explanation.

      There is vast research given that chlamydia is the number one
      sexually transmitted disease in this country right now.
      Regarding the testing for it and transmission of it and the
      manifestation of it. . . .



                                    -9-
J-S27017-17



                                     ***

     Based on the extensive research due to the disease we know
     that an individual can be exposed to chlamydia and show
     absolutely no signs of that disease for up to periods of two, three
     years. Or the same thing you can have is you can have
     someone who’s positive for the disease and show no signs of it.

           The issue we have here is we have chlamydia. We know
     that there’s a sexually transmitted disease. How and when
     specifically it occurred, we simply can’t answer. We know that it
     occurred. We know what the medical reports from the hospital
     state. “Presence of sexually transmitted disease and vaginal
     tearing.”

           The child was abused the question is using the chlamydia
     discover date a[s] the date of the abuse you just can’t do. You
     have no idea when that child was exposed to it. Much as,
     counsel pointed out [] a second case of chlamydia, you have no
     idea when that was exposed because of the lag time between
     exposure and manifestation of the symptomology.

Id. at 62-63. Dr. Russell agreed that a person can be treated for chlamydia

and then test positive for the disease again without being re-infected. Id. at

63-64.

     In its opinion, the trial court found that Dr. Russell was qualified to

offer expert testimony regarding how chlamydia is displayed in females. The

court explained that Dr. Russell has knowledge regarding this issue beyond

that of an average layperson, because “Dr. Russell’s practice routinely

involves him in cases where children have been sexually abused.            As a

result, Dr. Russell has specialized knowledge of how sexually transmitted

diseases such as chlamydia can be acquired.”            Trial Court Opinion,

11/28/2016, at 10. The court noted that it gave Dr. Russell’s testimony on



                                    - 10 -
J-S27017-17



this issue little weight, and instead focused on Dr. Russell’s testimony that

Mother minimized Child’s sexual abuse. Id.

      At the outset, it is clear that Dr. Russell did not offer an opinion “as to

the manner in which the child contracted chlamydia,” as Mother argues in

her brief. Mother’s brief at 11 (unnecessary capitalization omitted). To the

contrary, Dr. Russell testified repeatedly that he did not know how Child

contracted chlamydia. See, e.g., N.T., 8/17/2016, at 52 (“We have no idea

who’s responsible, who participated in, who knew of a young girl being

sexually abused.”).   Dr. Russell merely explained that it is impossible to

pinpoint when Child contracted chlamydia based on the onset of her

symptoms. Because Dr. Russell did not offer the testimony that Mother is

attempting to challenge on appeal, she is not entitled to relief.

      In addition, we agree with the trial court that Dr. Russell was qualified

to provide expert testimony concerning the way chlamydia is displayed in

females. Dr. Russell’s testimony indicates that he is familiar with the “vast

research” that exists regarding chlamydia.      Thus, the record supports the

court’s finding that Dr. Russell possessed knowledge beyond that of an

average layperson. See Pa.R.E. 702; Miller, 664 A.2d at 528.

      Mother’s third issue is that the trial court erred by not allowing her to

call Child’s maternal grandfather as a witness during the termination

hearing.   Mother’s brief at 12.       Mother argues that Child’s maternal

grandfather would testify that she lived with him during the dependency



                                     - 11 -
J-S27017-17



proceedings, and that he never observed her using drugs. Id. According to

Mother, this testimony would “contradict, directly the allegation of DHS that

[M]other was continuing to use drugs after child was removed from her

custody.” Id.

      During the termination hearing, the trial court asked Mother’s counsel

for an offer of proof as to why he wished to call Child’s maternal grandfather

as a witness.   N.T., 5/27/2016, at 19.       Counsel for Mother explained that

Child’s maternal grandfather would testify that he never observed Mother

using drugs, and the court concluded that this testimony would not be

relevant to the proceedings. Id. at 19-21. The court explained, “[M]other

was given objectives, one of them being D[rug] and A[lcohol].              The

relevancy is whether [M]other had successfully completed her D[rug] and

A[lcohol] program. That’s the relevancy. So maternal grandfather, [T.B.],

is denied. He will not be able to testify.” Id. at 21.

      In its opinion, the trial court addressed this issue as follows.

      Mother also alleges that it was error for the trial court to
      preclude T.B., Child’s maternal grandfather, from testifying. At
      the May 27, 2016[] hearing, the trial court requested an offer of
      proof establishing what relevant testimony this witness would
      provide. Mother’s counsel indicated that T.B. would testify that
      he had lived with Mother and had never seen her use drugs.
      However, DHS’s case in support of its petition to involuntarily
      terminate Mother’s parental rights would focus on whether
      Mother failed or refused to perform parental duties, comply with
      court orders and successfully complete her objectives. Mother
      admitted to selling drugs in New Jersey. DHS also intended to
      argue that Mother had unreasonably delayed engaging in court-
      ordered treatments. Since T.B.’s testimony would only pertain
      to Mother’s character and not Mother’s ability to parent Child,

                                     - 12 -
J-S27017-17



      T.B. would only offer irrelevant testimony.       The trial court
      properly precluded him from testifying.

Trial Court Opinion, 11/28/2016, at 8 (citations to the record omitted).

      We discern no abuse of discretion. After careful review of the record,

we agree with the trial court that Child’s maternal grandfather was not a

relevant witness in these proceedings.    Critically, DHS did not allege in its

termination petition that Mother was continuing to use drugs, none of the

witnesses presented by DHS during the termination hearing testified that

Mother was continuing to use drugs, and the court did not make a finding

that Mother was continuing to use drugs. Under these circumstances, the

maternal grandfather’s testimony had no bearing on whether Mother’s

parental rights should be terminated, and it was proper for the court to

disallow Mother’s counsel from calling him as a witness.

      In her final issue, Mother contends that DHS failed to present clear

and convincing evidence in support of its petition to involuntarily terminate

her parental rights.   Termination of parental rights is governed by Section

2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a

bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the

                                    - 13 -
J-S27017-17



     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the trial court terminated Mother’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (8), and (b). This Court need only

agree with the trial court as to any one subsection of Section 2511(a), as

well as Section 2511(b), in order to affirm.    In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

Here, we will analyze the court’s decision to terminate under Sections

2511(a)(2) and (b), which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions

                                    - 14 -
J-S27017-17



     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     Instantly, the trial court found that Mother is incapable of parenting

Child, and will not be able to remedy that incapacity. Trial Court Opinion,

11/28/2016, at 16. The court found that Mother failed to complete her SCP

objectives, as she did not obtain mental health treatment.    Id. at 15-16.

The court further found that Mother took an unreasonably long period of

time to address those objectives that she did complete.      Id.   The court

emphasized that Mother minimized the seriousness of the sexual abuse




                                   - 15 -
J-S27017-17



suffered by Child, and made little effort to involve herself in Child’s trauma

therapy. Id. at 15-16.

         In response, Mother argues that she completed her SCP objectives by

remedying her drug and alcohol issues, completing parenting classes,

maintaining employment, obtaining her GED, and attending her visits with

Child.    Mother’s brief at 13-15.    Mother further argues that she does not

suffer from mental health issues. Id. at 14-15. Mother contends that she

“was only prohibited from reunifying with her child because it was thought

and believed her child had been abused by her omission, of which there was

no proof whatsoever.” Id. at 15.

         Our review of the record supports the trial court’s findings. During the

termination hearing, DHS presented the testimony of former CUA case

manager, Javette Clayton, who was assigned to this matter from March 2014

until the end of May 2016. N.T., 8/17/2016, at 74, 86. Ms. Clayton testified

that Mother’s SCP objectives included obtaining mental health treatment,

recovering from substance abuse, improving her relationship with Child,

visiting with Child, attending computer job training, obtaining her GED,

maintaining employment, and attending the Achieving Reunification Center

(“ARC”). Id. at 75.

         Ms. Clayton further testified that Mother completed the majority of

these objectives. Mother initially attended substance abuse treatment at the

WEDGE, but was discharged in June 2015 due to noncompliance. Id. at 76-



                                       - 16 -
J-S27017-17



80. Mother then attended substance abuse treatment at the NET, which she

completed successfully in October 2015.            Id. at 80.   Mother never tested

positive for illegal substances while Ms. Clayton was assigned to this case.

Id. at 107. Mother participated in housing and financial workshops at ARC,

completed job training, and maintained employment.                  Id. at 107-08.

Mother also completed a parenting program in April 2015. Id. at 87.

       However, Ms. Clayton testified that Mother did not complete all of her

SCP objectives, as she failed to obtain mental health treatment.3 Id. at 110.

Mother informed Ms. Clayton that she completed a psychological evaluation

at the WEDGE, but she did not provide her with a copy of the evaluation.

Id. at 88-89.        Moreover, while Mother attended her visits with Child

consistently, the visits were changed from unsupervised to supervised, due

to the revelation in September 2014 that Child had been sexually abused

and contracted chlamydia. Id. at 82, 97, 104. Ms. Clayton spoke with Child

concerning this abuse, who informed her that she “was with mommy,” and

that “[m]ommy’s boyfriend” touched her inappropriately.4 Id. at 84. Child

was diagnosed with chlamydia a second time in December 2014. Id. at 99.




____________________________________________


3
 In addition, to the knowledge of Ms. Clayton, Mother did not obtain her
GED. N.T., 8/17/2016, at 109.
4
  It is not clear from the record whether Mother and the boyfriend remain in
a relationship.



                                          - 17 -
J-S27017-17



      DHS also presented the testimony of Child’s therapist, Katherine Miller.

Ms. Miller testified that she began providing therapy to Child in July 2015.

N.T., 8/29/2016, at 14-15.     Ms. Miller explained that Child reported three

separate instances of abuse, perpetrated by Mother’s boyfriend while Child

was in Mother’s care. Id. at 17, 50. According to Ms. Miller, Child “hasn’t

talked about the third instance but for the two instances that she’s started to

process, she does identify that mom was in the room or in the car at the

time that the abuse happened.” Id. at 18.

      Ms. Miller further testified that it is extremely important that Child has

a caregiver who participates in her trauma therapy.           Id. at 21.     She

explained, “after the trauma narrative, the next phase of treatment is to do

conjoint work with the identified caregiver . . . it’s really important that that

caregiver be appropriate as demonstrated by their ability to be fully

believing and fully validating of the history of trauma[.]” Id. However, Ms.

Miller reported that Mother has not participated in Child’s therapy, and did

not meet with her at all until earlier that day, August 29, 2016. Id. at 21.

When Ms. Miller provided Mother with her contact information, Mother stated

“[s]omething to the effect of, you know, thank you, I’ve been given this

before several times and I’m always losing everything.” Id. at 24-25. Ms.

Miller reviewed Child’s records, which indicated that Mother attended only a

single meeting with Child’s previous therapist in February 2015. Id. at 25.




                                     - 18 -
J-S27017-17



      In addition, DHS presented the testimony of psychologist, William

Russell, Ph.D. Dr. Russell testified that he conducted a parenting capacity

evaluation of Mother, and completed a report in November 2015.            N.T.,

8/17/2016, at 16. Regarding the sexual abuse suffered by Child, Dr. Russell

reported that Mother “minimized” the abuse and simply blamed it on Child’s

paternal great-grandparents, with whom Child was placed at the time the

abuse was discovered. Id. at 20-22. “There was no indication that [Mother]

was looking to blame anybody or wanted to know any further where it was

going. She was happy to simply say, ‘It was the grandparents.’” Id. at 21-

22.    Dr. Russell expressed concern regarding Mother’s “subsequent

noninvolvement in the child’s treatment, noninvolvement in trying to

understand that emotional distress [that] a child of that age would have

gone through, noninvolvement in understanding, ‘What do I need to do to

prepare myself to be able to address the needs of that child?’” Id. at 52.

      Ultimately, Dr. Russell concluded that Mother lacked the capacity to

provide Child with safety or permanency.      Id. at 30.   He explained this

conclusion as follows, in relevant part.

      [Mother], at the time I saw her and based on the information
      she provided and the record, presented as a very immature,
      naïve young woman who was, as I described earlier, sort of
      leading the life of a single person, not taking any real
      responsibility for providing safety to a child or permanency to a
      child, not making any effort that was obvious or clear to us that
      she was attempting to find out what happened to her child or
      who was responsible for infl[i]cting the sexual abuse on the
      child.



                                     - 19 -
J-S27017-17



             And then, there was little effort demonstrated at staying
      on top of what was happening with the child. As I said she
      wasn’t familiar with the therapeutic process. You know the child
      had been in care for a year at that point, now two years, and it
      was just no evidence that [Mother] was investing any effort to
      rectify the situation.


Id. at 28-29.   In order to address Mother’s parenting deficits, Dr. Russell

recommended that Mother attend individual therapy, participate in ongoing

drug screens, and submit to a polygraph examination in order to asses her

knowledge of and/or involvement with the sexual abuse suffered by Child.

Id. at 33-34.

      Thus, the record supports the trial court’s decision to involuntarily

terminate Mother’s parental rights pursuant to Section 2511(a)(2).          The

court was free to accept Dr. Russell’s opinion that Mother lacks the capacity

to provide Child with safety or permanency.        Most troubling is Mother’s

reaction to the sexual abuse suffered by Child.         Mother minimized the

seriousness of this abuse, and made little, if any, effort to involve herself in

Child’s treatment.   The record suggests that Mother may even have been

aware of this abuse and did nothing to stop it.       Finally, Mother failed to

obtain mental health treatment, despite years of opportunities, and despite

Dr. Russell’s recommendation that treatment was necessary.

      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed our analysis pursuant to Section 2511(b) as follows.




                                     - 20 -
J-S27017-17



      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the trial court found that Child and Mother do not share a

parent/child bond, and that Child instead views Mother as “a friend to have

fun with.” Trial Court Opinion, 11/28/2016, at 20. The court concluded that

Child’s relationship with Mother is not necessary or beneficial, and that




                                    - 21 -
J-S27017-17



terminating Mother’s parental rights would not cause Child to suffer

irreparable harm.5 Id. We agree.

       The record supports the trial court’s findings with respect to the

relationship between Child and Mother. During the termination hearing, Ms.

Clayton testified that Child and Mother do not share a parent/child bond.

N.T., 8/17/2016, at 85. She described the relationship between Child and

Mother as follows: “It was more so, it was as if [Child] was visiting with like

a close friend she was out with and she looked up to. . . . Like someone she

always liked to go out [with] and they would have fun together.” 6 Id. Ms.

Clayton did not believe that terminating Mother’s parental rights would cause

Child to suffer irreparable harm.         Id. at 91.   She explained, “[Child] . . .

never said to me, ‘I want to live with my mother,’ not once since I’ve been

on this case.” Id.

       In addition, as discussed above, the record establishes that Mother is

incapable of providing Child with safety or permanency. As this Court has

stated, “a child’s life cannot be held in abeyance while a parent attempts to

____________________________________________


5
  Mother makes no effort to challenge the court’s findings with respect to
Section 2511(b) in her brief.
6
  Mother presented the testimony of her former visitation coach, Danielle
Block, who observed Child’s visits with Mother from March 2014 until August
2014. N.T., 8/30/2016, at 7. Ms. Block testified that Child and Mother
appeared to share a “wonderful bond” during the visits that she observed.
Id. at 14. The trial court rejected this testimony on the basis that Ms. Block
had not seen Child and Mother together in two years. Trial Court Opinion,
11/28/2016, at 20.



                                          - 22 -
J-S27017-17



attain the maturity necessary to assume parenting responsibilities.     The

court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

Thus, it is clear that terminating Mother’s parental rights will best serve

Child’s needs and welfare.

     Based on the foregoing, we conclude that the trial court did not err or

abuse its discretion, and we affirm the August 30, 2016 decree involuntarily

terminating Mother’s parental rights.

     Decree affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2017




                                    - 23 -